           Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 1 of 8



 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                NORTHERN DISTRICT OF CALIFORNIA
 5
                                           SAN FRANCISCO DIVISION
 6

 7
      ZOHO CORPORATION PVT. LTD.                               Case Number: 3:20-cv-01869-VC-TSH
 8

 9                           Plaintiff,

10           v.
11    FRESHWORKS, INC.
12
                             Defendant.
13

14                         Letter of Request for International Judicial Assistance
15                          Pursuant to Hague Convention of 18 March 1970 on
                      the Taking of Evidence Abroad in Civil or Commercial Matters
16
                                          By the United States District Court,
17                                         Northern District of California,
                                               Hon. Thomas S. Hixson
18

19   TO THE HON’BLE BOMBAY HIGH COURT IN MUMBAI, INDIA:

20   Pursuant to Rule 28(b) of the Federal Rules of Civil Procedure and in conformity with the Article 3 of
     the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague
21   Evidence Convention”), the United States District Court for the Northern District of California has the
     honor to submit this request on behalf of Zoho Corporation Pvt. Ltd. (“Zoho”) to The Hon’ble Bombay
22
     High Court in Mumbai, India, and requests international judicial assistance to obtain certain documents
23   and testimony for examination in the above-referenced civil action.

24   1.     Sender

25   The Honorable Thomas S. Hixson
     United States Magistrate Judge
26   United States District Court for the Northern District of California
     450 Golden Gate Ave.
27
     San Francisco, California 94102
28   United States of America
     Letter of Request                                     1
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 2 of 8



 1
     2.     Central Authority of the Requested State
 2
     The Hon’ble Bombay High Court,
 3   through the Registrar General,
     Fort, Mumbai 400 032
 4
     India
 5
     3.     Person to whom the executed request is to be returned
 6
     Ryan J. Marton, Esq.
 7   Marton Ribera Schumann & Chang LLP
     548 Market Street, Suite 36117
 8   San Francisco, California
 9   United States of America
     Telephone: 415-360-2515
10   Email: ryan@martonribera.com

11   4.      Specification of the date by which the requesting authority requires receipt of the response
     to the Letter of Request
12

13   In order for Zoho to comply with the current deadline to collect evidence in the above-captioned action,
     the Court respectfully requests that The Hon’ble Bombay High Court issue its response in such a time
14   as to permit the Letter of Request to be fully executed, to the extent possible, before September 3, 2021.

15   5.  IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
     UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
16   REQUEST:
17
            a.      Requesting judicial authority (Article 3(a))
18
     The Honorable Thomas S. Hixson
19   United States Magistrate Judge
     United States District Court for the Northern District of California
20
     450 Golden Gate Ave.
21   San Francisco, California 94102
     United States of America
22
            b.      To the competent authority of (Article 3(a))
23
     The Hon’ble Bombay High Court,
24
     through the Registrar General,
25   Fort, Mumbai 400 032
     India
26

27

28
     Letter of Request                                   2
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 3 of 8



 1          c.      Name of case and identifying number
 2   Zoho Corporation Pvt. Ltd. v. Freshworks, Inc.
     Civil Case No. 3:20-cv-01869-VC-TSH
 3
     United States District Court for the Northern District of California
 4
     6.      Names and addresses of the parties and their representatives (including representatives
 5   in the requesting state) (article 3(b))
 6          a.      Plaintiff
 7
     Zoho Corporation Pvt. Ltd.
 8   Estancia IT Park
     Plot No. 140 & 151, GST Road
 9   Vallancherry Village, Chengalpattu Taluk
     Kanchipuram District 603 202
10   India
11
                    Plaintiff’s Representatives
12
     Marton Ribera Schumann & Chang LLP
13   548 Market Street, Suite 36117
     San Francisco, California
14   United States of America
15   Telephone: 415-360-2515

16   Ryan Marton, Esq.               email:   ryan@martonribera.com
     Carolyn Chang, Esq.             email:   carolyn@martonribera.com
17   Hector J. Ribera, Esq.          email:   hector@martonribera.com
     Songmee L. Connolly, Esq.       email:   songmee@martonribera.com
18
     Phillip J. Haack, Esq.          email:   phaack@martonribera.com
19   Lauren E. Whittemore, Esq.      email:   lwhittemore@martonribera.com

20          b.      Defendant

21   Freshworks Inc.
     2950 S. Delaware Street
22
     Suite 201
23   San Mateo, California 94403
     United States of America
24
                    Defendant’s Representatives
25
     Keker, Van Nest & Peters LLP
26
     633 Battery Street
27   San Francisco, CA 94111-1809
     Telephone: (415) 391-5400
28   Facsimile: (415) 397-7188
     Letter of Request                                   3
     Case No. 3:20-cv-01869-VC-TSH
             Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 4 of 8



 1
     Robert A. Van Nest, Esq.        email:   rvannest@keker.com
 2   Eric H. MacMichael, Esq.        email:   emacmichael@keker.com
     Warren A. Braunig, Esq.         email:   wbraunig@keker.com
 3
     Jo W. Golub, Esq.               email:   jgolub@keker.com
 4   Sarah Salomon, Esq.             email:   ssalomon@keker.com
     Christopher S. Sun, Esq.        email:   csun@keker.com
 5   Deeva Shah, Esq.                email:   dshah@keker.com
 6           c.     Other Parties
 7
     None.
 8
     7.      a.      Nature of the proceedings (divorce, paternity, breach of contract, product liability,
 9   etc.) (Article 3(c))
10   Plaintiff Zoho alleges three legal claims against Defendant Freshworks:
11       i) misappropriation of trade secrets in violation of The Defend Trade Secrets Act of 2016, 18
              U.S.C. § 1836, et seq. (“DTSA”);
12       ii) misappropriation of trade secrets in violation of the California Uniform Trade Secrets Act,
              California Civil Code § 3426, et seq. (“CUTSA”); and
13       iii) violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”).
14           b.     Summary of complaint
15
     Plaintiff Zoho filed this civil lawsuit for trade secret misappropriation against its direct competitor,
16   Freshworks, after discovering that Freshworks had illegally obtained Zoho’s confidential data that
     exclusively resided in Zoho’s protected customer relationship management (“CRM”) database and had
17   used that information to solicit business for its competitive advantage. Zoho’s lawsuit includes
     allegations involving the conduct of Mallikarjun Ravikumar a.k.a. Arjun Ravikumar, who, while
18
     employed by Freshworks, illegally gained access to Zoho’s CRM database, and viewed and used
19   Zoho’s confidential CRM data to conduct marketing and sales activities on Freshworks’ behalf, and
     also shared such information with Freshworks’ third-party reseller partners. On October 27, 2020, the
20   Court denied Freshworks’ motion to dismiss Zoho’s Second Amended Complaint and permitted the
     case to proceed on Zoho’s trade secret misappropriation claims. During the course of discovery, Zoho
21   learned additional information and thus filed a Third Amended Complaint which adds a claim for
     violation of the CFAA against Freshworks.
22

23           c.     Summary of defenses and counterclaims

24   In response to Zoho’s Third Amended Complaint, Freshworks filed an answer denying liability, and
     asserting affirmative defenses to Zoho’s allegations. To date, Freshworks has not asserted any
25   counterclaims against Zoho.
26
             d.     Other necessary information or documents
27
     A Protective Order governing the production and disclosure of confidential information in connection
28   with this legal proceeding was entered by the Court on September 14, 2020 (ECF #51). Thus, any
     Letter of Request                                  4
     Case No. 3:20-cv-01869-VC-TSH
              Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 5 of 8



 1   confidential documents or testimony provided in this proceeding would be protected from disclosure
     to the public pursuant to the terms of the Protective Order.
 2
     8.       a.     Evidence to be obtained or other judicial act to be performed (Article 3(d))
 3

 4   This Court respectfully requests that The Hon’ble Bombay High Court pass appropriate orders to allow
     Zoho to take the deposition of a competent and appropriate representative designated by ThinkUp
 5   Consultancy Services LLP (“ThinkUp Consultancy Services”) and acceptable to Zoho (e.g., Nilesh
     Jamnadas Thakkar) (identified in Section 9 below) and to collect specific evidence in ThinkUp
 6   Consultancy Services’ possession, custody or control, for use in this case and at trial in the proceedings.
 7
              b.     Purpose of the evidence or judicial act sought
 8
     As ThinkUp Consultancy Services is outside the subpoena power of this Court and cannot be
 9   subpoenaed to appear as a witness in this case, the testimony sought in this Letter of Request will be
     used in this case, including at any trial. The requested deposition testimony and documents (as
10   described in more detail in Sections 10 and 11 below) from ThinkUp Consultancy Services are relevant
11   to the Plaintiff’s claims. Discovery to date shows that ThinkUp Consultancy Services was among the
     Freshworks reseller partners who received Zoho’s CRM data from Freshworks. ThinkUp Consultancy
12   Services thus has direct knowledge and evidence related to the circumstances of Freshworks’ sharing
     and use of Zoho’s CRM data, as well as any subsequent use by ThinkUp Consultancy Services of
13   Zoho’s CRM data.
14   9.       Identity and address of any person to be examined (Article 3(e))
15
     Nilesh Jamnadas Thakkar, Director
16   ThinkUp Consultancy Services LLP
     B/3-9, Su-Kumar CHS, Dayaldas RD
17   Vile Parle (East), Near Jayshree Hotel
     Mumbai
18
     Mumbai City Maharashtra 400057
19   India

20   10.    Questions to be put to the persons to be examined or statement of the subject matter about
     which they are to be examined (Article 3(f))
21
     The subject matter for questioning consists of the following topics within the witness’ personal
22
     knowledge:
23
          •   The factual circumstances surrounding Freshworks’ use and sharing of Zoho confidential
24            information, including data from Zoho’s customer relationship management database
              (“CRM”).
25
          •   Communications between Freshworks and ThinkUp Consultancy Services related to or
26
              reflecting Zoho confidential information, including Zoho’s CRM data.
27
          •   Use, including sales and marketing activities, by Freshworks or ThinkUp Consultancy Services
28            of Zoho confidential information, including Zoho’s CRM data.
     Letter of Request                                   5
     Case No. 3:20-cv-01869-VC-TSH
               Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 6 of 8



 1         •   The value, benefit, or business generated using Zoho confidential information, including
               Zoho’s CRM data.
 2
           •   ThinkUp Consultancy Services’ knowledge of the possession or use of Zoho confidential
 3
               information by Freshworks or other Freshworks partners.
 4
           •   The investigation or remediation efforts by Freshworks or ThinkUp Consultancy Services
 5             related to use of Zoho confidential information, including Zoho’s CRM data.
 6         •   Communications related to this legal proceeding or the parties’ allegations, claims or defenses.
 7         •   The history and nature of ThinkUp Consultancy Services’ relationship with Freshworks and
 8             Mr. Ravikumar.

 9         •   ThinkUp Consultancy Services’ possession and preservation of documents and document
               sources relevant to this legal proceeding.
10
     11.       Documents or other property to be inspected (Article 3(g))
11
     A list of documents and other property to be inspected is set forth as follows:
12

13         •   Documents and communications in ThinkUp Consultancy Services’ possession, custody or
               control related to, discussing, or reflecting Zoho confidential information, including Zoho’s
14             CRM data.
15         •   Documents and communications in ThinkUp Consultancy Services’ possession, custody or
16             control related to sales, marketing or business activities discussing Zoho, including Zoho leads,
               customers or partners.
17
           •   Documents and communications in ThinkUp Consultancy Services’ possession, custody or
18             control related to the generation, creation, sourcing, sharing, or acquisition of leads or
               customers for Freshworks.
19

20         •   Documents and communications in ThinkUp Consultancy Services’ possession, custody or
               control related to investigation or remediation efforts by Freshworks or ThinkUp Consultancy
21             Services related to Mr. Ravikumar or Zoho.
22         •   Documents and communications in ThinkUp Consultancy Services’ possession, custody or
23             control related to this legal proceeding and the parties’ allegations, claims or defenses.

24   The Court also respectfully requests that counsel for Zoho be permitted to seek from the witness such
     specific documents which are in their possession, custody or control that are relevant to the subject
25   matters set forth in Section 10 above and as may be identified during the course of the examination.
26   12.    Any requirement that the evidence be given on oath or affirmation and any special form
27   to be used (Article 3(h))

28   This Court respectfully requests that the examination be conducted under oath.
     Letter of Request                                     6
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 7 of 8



 1
     13.    Special methods or procedure to be followed (Articles 3, i and 9)
 2
     This Court respectfully requests that counsel for Zoho be permitted to take the deposition testimony
 3
     upon oral examination of the witness. Counsel for Freshworks may conduct an oral cross-examination
 4   of the witness.

 5   The Court respectfully requests that the deposition be recorded verbatim by a stenographer (court
     reporter) in writing, including interactive real-time transcription. This Court respectfully requests that
 6   the parties be permitted to arrange, at their expense, for the attendance of a privately employed
 7   stenographer (court reporter).

 8   The Court further requests that the testimony be videotaped. The Court respectfully requests that the
     parties be permitted to arrange, at their expense, for the attendance of a privately employed
 9   videographer.
10   The Court respectfully requests that, unless the witness requests to testify in another language, the
11   examination be conducted in English. If the witness requests to testify in another language, the Court
     requests that the parties be permitted to make arrangements, at their expense, for the attendance of a
12   privately employed interpreter, or should that not be acceptable, an interpreter assigned by the Central
     Authority.
13
     This Court respectfully requests that counsel for the parties be permitted to attend the deposition, and
14   that counsel for the parties be permitted to ask follow-up questions and show the witness documents in
15   this context.

16   The Court respectfully requests that if COVID-19 pandemic conditions and health risks for travel and
     in-person depositions persist around the time of examination, remote/virtual attendance at the
17   examination by attendees be permitted, to the extent allowable by law and subject to the written
     stipulation by the parties.
18

19   The Court respectfully requests that the witness be examined as soon as possible, continue day-to-day
     until completed, and be completed, to the extent possible, no later than September 3, 2021.
20
     The Court requests that to the extent that any of these requests cannot be granted, that the execution of
21   these requests be performed according to applicable law.
22
     14.   Request for notification of the time and place for the execution of the Request and identity
23   and address of any person to be notified (Article 7)

24   The Court respectfully requests that counsel for Zoho (Ryan Marton, Esq., Marton Ribera Schumann
     & Chang LLP, 548 Market Street, Suite 36117, San Francisco, California, Tel.: 415-360-2515, Email:
25   ryan@martonribera.com and the Counsel on record before The Hon’ble Bombay High Court) be
     notified of the date, time, and place of the examination. The examination will take place at a time and
26
     location to be determined by The Hon’ble Bombay High Court but to the extent possible, no later than
27   September 3, 2021.

28
     Letter of Request                                   7
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-2 Filed 07/02/21 Page 8 of 8



 1   15.     Request for attendance or participation of judicial personnel of the requesting authority
     at the execution of the Letter of Request (Article 8)
 2
     No attendance of judicial personnel of the requesting authority is requested.
 3

 4   16.     Specification of privilege or duty to refuse to give evidence under the law of the State of
     origin (Article 11, b)
 5
     The following privileges shall apply to the evidence and testimony provided: Attorney-client privilege
 6   and attorney work product doctrine, and any other applicable privilege or immunity applicable to the
 7   evidence and testimony provided.

 8   17. The fees and costs incurred which are reimbursable under the second paragraph of article 14
     or under article 26 of the Convention will be borne by
 9
     Zoho and Freshworks, as they may agree or may be ordered by the Court.
10

11   18. Date of Request/Signature and Seal of the Requesting Authority

12
               July 2
     Dated: ________________, 2021
13
                                                        ________________________________________
14                                                        Hon. Thomas S. Hixson
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
     Letter of Request                                  8
     Case No. 3:20-cv-01869-VC-TSH
